Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 Claims 30-31 and 47-48 are canceled. New claims 54-60 are added. Claims 28-29, 32-34, 36-38, 42-46, and 49-60 are pending. Claims 28-29, 32, 34, 36-38, 46, and 49-60 are currently under consideration. Claims 33 and 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species. 

Withdrawn Objections and/or Rejections
The rejection of claims 30-31 and 47-48 under 35 U.S.C. 112(a) is made moot by cancellation of the claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

(ii). Claims 28-29, 32, 34, 36-38, 46, and 49-60 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
(i). Claims 28, 32, 34, 36-38
With respect to modified human TNF-α mutants, the specification discloses hTNF mutants comprising E146K, Y87H/E146K or R32W/S86T, and the chimeric protein comprising the mutant and a targeting moiety, hCD20 nanobody (Example 1). The hTNF mutants comprising E146K, Y87H/E146K or R32W/S86T selectively bound to hTNF-R1 and exhibited significantly reduced or no binding to hTNF-R2 (page 112, lines 23--27). The 
(ii). Claims 28-29, 32, 34, 36-38, 46, and 49-60
With respect to the targeting moiety, the specification does not disclose that targeting moieties other than hCD20 nanobody would restore the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2 as recited in claims 38 and 46 or for TNF-R2 but not TNF-R1 as recited in claim 54. While targeting moiety is known in the art as a general class of molecules, neither the art nor the specification provides adequate support for the targeting moieties that selectively restores the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2. 

Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).

An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 

Due to the breadth of the genus of modified human TNF-α mutants, targeting moieties, and the chimeric proteins, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the recited genus of chimeric proteins. 

(iii). Response to Applicant’s argument
Applicant argues that claims 28 and 46 are amended to recite mutations of human TNFα that result in that modified human TNF-a selectively binding to TNF-R1 and exhibiting 

Applicant’s argument has been fully considered but is not deemed to be persuasive because while disclosing a modified human TNF-a comprising R32W/S86T or L29S/R32W that selectively bound to TNF-R1 and exhibited significantly reduced or no binding to TNF-R2 (page 113, lines 23-27; page 114, the 2nd paragraph; Fig. 4A and 4B), the specification does not provide adequate support for the genus of modified human TNF-a mutants comprising one or two of the following mutations: L29X, R32X, and S86X recited in claim 28 (see, e.g., Table on page 114).  

With respect to the targeting moiety, Applicant argues that the current claim amendments specify the targeting moiety structure as requiring a single domain antibody, which is a specific sub-class of antibodies that have distinct structure. Additionally, making a single domain antibody is routinely performed in the art.

Applicant’s argument has been fully considered but is not deemed to be persuasive.
The specification does not disclose that targeting moieties other than hCD20 nanobody would restore the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2 as 

Claim Rejections under 35 USC § 112 (d) 
(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claims 32, 49, and 56 are rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claims upon which they  depend. 

Specifically, claim 32 recites "wherein the targeting moiety is a recombinant heavy-chain only antibody (VHH) or a shark heavy-chain-only antibody (VNAR)”. However, claim 28, from which claim 32 depends, recites “a targeting moiety comprising a single-domain antibody”. Claim 32 appears to be broader than claim 28. Thus, claim 32 does not further limit claim 28. Likewise, claims 49 and 56 do not further limit claims 46 and 54, respectively. 


Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 28-29, 32, 34, 36-38, 46, and 49-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/124086 A2 (October 16, 2008) and Zhang et al. (J. Biol. Chem. 267(33):24069-24075, 199) in view of Loetscher et al. (J. Biol. Chem. 268 (35): 26350-26357, 1993) and Krippner-Heidenreich et al. (J. Immunol. 180(12):8176-8183, 2008). 

WO 2008/124086 A2 teach a chimeric protein comprising a modified human TNF-α, a linker, and a targeting moiety, wherein the modified human TNF-α comprises a mutation that reduces its binding affinity for its receptors ((Figure 1; page 3, lines 3-4 from the bottom; Example 3 on page 38).  WO 2008/124086 A2 teaches that mutations S147Y and Y87H can be included in the modified human TNF-α (bottom of page 38 to top of page 39). The targeting moiety includes a single domain antibody (page 11, last paragraph). 



WO 2008/124086 A2 and Zhange et al. do not explicitly teach (i). that the modified human TNF-α comprises R32W and S86T, L29S and R32W, R32W and E146K, D143N and A145R, A45T and S147D, or A145R; and (ii). a trimeric single polypeptide chain construct of the modified human TNF-α. 

Loetscher et al. teach that mutations in the loop from position 29 to 34 and at positions 86 and 146 preferentially impaired binding of TNFα to the 75-kDa TNF receptor (TNF-R2), whereas mutations in the region from 143 to 145 mainly affected binding to the 55-kDa TNF receptor (TNF-R1). A double mutant (R32W-S86T) has a slightly reduced binding affinity to TNF-R1 comparted with wild type of human TNF-α, but has no measurable binding to TNF-R2. In contrast, the double mutant, D143N-A145R, has a complete loss of binding to TNF-R1, whereas binding to TNF-R2 was impaired by only 5-10-fold (see, e.g., Abstract; Tables I and III). 

Krippner-Heidenreich et al. teach a trimeric single polypeptide chain construct of the human TNF-α, which demonstrates both enhanced stability in vitro and in vivo and in vivo, relative to the trimeric TNF (Abstract; page 8177, the 2nd paragraph of the left column). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a chimeric protein comprising a modified human TNF-α that comprises a double mutant, R32W-S86T, or a double mutant, D143N-A145R, with a reasonable expectation of success. One would have been motivated to do so because a modified human TNF-α that comprises a double mutant, 32W and S86T or a double mutant, D143N-A145R, has a lower binding affinity for its receptors (TNF-R1 or TNF-R2). 

It would also have been obvious to one having ordinary skill in the art at the time the invention was made to make a trimeric single polypeptide chain construct of the modified human TNF-α with a reasonable expectation of success. One would have been motivated to do so because teach a trimeric single polypeptide chain construct of human TNF-α offers enhanced stability and reduced toxicity as taught by Krippner-Heidenreich et al. above. Moreover, a linker sequence comprising GGS or GGS repeats is well known in the art and is routinely used by one of skill in the art.

MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific 

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are 

While the cited references do not explicitly teach the limitation, “wherein the mutations to the human TNF-a confer: (a) reduced, but restorable, affinity for TNF-R1; and (b) reduced, but not restorable, affinity for TNF-R2, wherein the tarqetinq moiety selectively restores the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2”, and the limitation, ““wherein the mutations to the human TNF-a confer: (a) reduced, but restorable, affinity for TNF-R2; and (b) reduced, but not restorable, affinity for TNF-R1, wherein the tarqetinq moiety selectively restores the affinity of the modified human TNF-α for TNF-R2 but not TNF-R1”, case law establishes that the discovery of a previous unappreciated property of a prior art product, or of a scientific explanation for the prior art‘s functioning, does not render the old product patentably new to the discoverer. Accordingly, since the cited art teaches the same chimeric protein comprising the same hTNF-α mutant and the targeting moiety, the teachings of cited art meet the limitations of claims 28-29, 32, 34, 36-38, 46, and 49-60.

Conclusion
No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
June 7, 2021